Opinión disidente emitida por
la Jueza Asociada Señora Pabón Charneco, a la que se unen el Juez Asociado Se-ñor Rivera García y el Juez Asociado Señor Feliberti Cintrón.
Disiento de la sentencia dictada por el Tribunal por en-tender que la decisión de la Junta de Personal de la Rama Judicial —que confirma la determinación disciplinaria de la Directora Administrativa de la Oficina de Administra-ción de Tribunales (en adelante O.A.T.), ante un incidente de divulgación de información confidencial— se basó en una mera conjetura.
Por el contrario, confirmaría la sentencia del Tribunal de Apelaciones que revocó la determinación de la Junta y la decisión de la Directora Administrativa de la O.A.T.
I
La Sra. Carmen García Fantauzzi (en adelante la recu-rrida o señora García Fantauzzi) trabajaba como coordina-dora en el Programa de Ayuda al Empleado (en adelante P.A.E.) de la Oficina de Administración de los Tribunales.
El 5 de diciembre de 2002 la recurrida recibió una noti-ficación de la O.A.T. informándole que era objeto de una investigación por haber divulgado información confidencial durante el mes de diciembre. Mediante dicha notificación fue suspendida de empleo y se le prohibió la entrada al edificio de la O.A.T. hasta la celebración de la vista informal el 18 de diciembre de 2002.
Los hechos bajo investigación se desarrollaron entre abril y diciembre de 2002. En abril de 2002 la Supervisora de la recurrida la asignó a brindar sus servicios a tres (3) empleadas que tenían problemas de relaciones interpersonales. De las tres (3) empleadas la recurrida atendió solamente a la Sra. Mildred Camacho Huertas. *572Posteriormente, la recurrida redactó un informe sobre el caso encomendado y lo remitió a su Supervisora. La señora Camacho Huertas solicitó copia del informe a la Supervi-sora de la recurrida, pero al revisar su contenido y discu-tirlo con la señora García Fantauzzi, la Supervisora optó por retener el informe original e indicarle a la participante que no existía el documento.
Entonces, la señora Camacho Huertas recurrió ante la Directora de Recursos Humanos de la O.A.T. (en adelante la Directora) para solicitar el documento. Al hacerlo, ex-presó que la recurrida le había informado sobre la existen-cia del informe pero que su Supervisora era quien debía dárselo o, en la alternativa, autorizarla a suministrárselo. La Directora se reunió entonces con la recurrida y su Su-pervisora, entre otras personas, y al conocer que el docu-mento involucraba a otros empleados, lo removió del expe-diente y lo puso bajo llave en un archivo de su oficina. A su vez, dio instrucciones de que no se podía dar copia de éste a la participante.
Nuevamente la señora Camacho Huertas solicitó el in-forme, pero esta vez mediante representante legal. La Directora indicó a éste que cualquier documento generado por el P.A.E. era confidencial y no se consideraría para to-mar decisiones respecto al empleado. De igual forma, la Directora notificó a la señora Camacho Huertas sobre dicha carta y le envió copia mediante el servicio postal el 22 de noviembre de 2002.
No obstante, en diciembre de 2002 la señora Camacho Huertas se comunicó con la Oficina de Recursos Humanos y les agradeció “de forma cínica” el que le enviaran tam-bién el informe en el sobre.(1) Asimismo, le enseñó a su supervisora y a otra empleada el documento. Sin embargo, la secretaria y la Directora expresaron que no lo habían enviado, lo que dio inicio a la investigación disciplinaria contra la recurrida por posible divulgación confidencial.
*573El 18 de diciembre se le notificó a la recurrida que la vista señalada había sido transferida para el 8 de enero de 2003, dado que la investigación había sido ampliada para incluir otros hechos ocurridos para el mes de mayo de 2001. Estos hechos también estaban relacionados con la divulgación de información confidencial. (2)
Culminada la investigación, el 20 de mayo de 2003 la recurrida fue suspendida de empleo y sueldo por cinco días por haber notificado sin la debida autorización información confidencial contenida en tres informes preparados y sus-critos por ella entre 2001 y 2002. Se concluyó que sus ac-tuaciones violaron la Regla 24 de Administración del Sis-tema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XII; el Art. 16.1 del Reglamento de la Administración del Sis-tema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, y la Regla 9 del Código de Ética para Funcionarios, Em-pleados, Ex-Funcionarios y Ex-Empleados de la Rama Judicial de 1998. Además, como parte de los resultados de la investigación fue transferida a ocupar un puesto como Ofi-cial Administrativo II en el área de administración de documentos. Cabe señalar que de forma muy oportuna, el puesto que la recurrida ocupaba se eliminó tras su suspen-sión y, a su vez, se creó uno nuevo. El nuevo puesto de Especialista en ayuda al Empleado pasó a ser uno de con-fianza y requiere, además, una maestría en psicología o trabajo social.(3)
Así las cosas, la señora García Fantauzzi recurrió ante la Junta de Personal de la Rama Judicial (en adelante la Junta). La vista en su fondo se celebró los días 2, 3 y 4 de mayo de 2005. No obstante, el 11 de mayo de 2005 la Exa-minadora de la Junta ordenó a las partes a expresarse so-*574bre una discrepancia entre la cancelación de los sellos del sobre enviado a la señora Camacho Huertas (.370) y el franqueo necesario que resulta del metro postal ubicado en la Secretaría de la Junta al pesar la cantidad de hojas que la testigo alegó que le fueron enviadas en el sobre (.6O0).(4) Por un lado, la O.A.T. estipuló los resultados del pesaje realizado por la Examinadora, mientras que la recurrida se opuso al uso de medios externos para cuestionar la cre-dibilidad de un testigo, en ausencia de los abogados y luego de completado el proceso de presentación de evidencia. Apéndice de la Petición de certiorari, págs. 46-49.
Finalmente, la Junta confirmó la determinación de la Directora Administrativa de los Tribunales. Concluyó que la señora García Fantauzzi no había cumplido con las directrices que le fueran dadas al brindarles a tres emplea-dos de la Rama Judicial copia de informes preparados por ella. Apéndice de la Petición de la certiorari, pág. 36. En sus determinaciones de hecho especifica que
[a]nte esta Junta, la Sra. Camacho como testigo de la parte apelante presentó en evidencia el sobre original y la carta original que le envió la Directora de Recursos Humanos y testi-ficó que ambos documentos, la carta de la Directora de Recur-sos Humanos con la copia de la carta enviada al Ledo. González y el Informe preparado por la apelante, le llegaron mediante el servicio postal en el sobre original que se sometió en evidencia. Quedó demostrado que la Sra. Camacho mintió ya que el sobre canceló $ .37 y la examinadora pesó el sobre con las cartas en el metro postal de la Secretaría de la Junta y ello evidenció que se supone que si dichos documentos se hu-biesen incluido en el sobre, éste hubiese cancelado $ .60.
El informe preparado por la apelante García Fantauzzi no fue enviado a la Sra. Camacho por error de la Directora de Recur-sos Humanos y tampoco fue enviado por el Programa de Ayuda al Empleado. Dicho informe fue enviado a la Sra. Camacho por la apelante García Fantauzzi que tenía grabado dicho in-forme en su computadora. (Enfasis nuestro.) Apéndice de la Petición de certiorari, pág. 33.
*575Posteriormente, en las conclusiones de derecho señala que:
... En el caso de Mildred Camacho se le había dado una ins-trucción específica a la apelante tanto para [sic] la Sra. Ha-ydée Enriquez como por la Directora de Recursos Humanos de la Oficina de Administración de los Tribunales que el informe sobre la Sra. Camacho no se le iba a entregar a ella y tampoco se iba a incluir en el expediente que existía en el Programa de Ayuda al Empleado sobre la Sra. Camacho, sin embargo, la apelante no cumplió con dicha instrucción y le entregó dicho informe a la Sra. Camacho.
... En la apelación que nos ocupa, el informe de la Sra. Camacho fue clasificado como confidencial con instrucciones es-pecíficas sobre su manejo. La apelante, en violación a las ins-trucciones impartidas, le entregó dicho informe a la Sra. Camacho. Apéndice de la Petición de certiorari, págs. 36-38.
Inconforme, la señora García Fantauzzi recurrió de la determinación de la Junta ante el Tribunal de Apelaciones. Dicho foro correctamente revocó la resolución recurrida y la decisión de la Directora Administrativa de la O.A.T. Ade-más, dejó sin efecto la orden de traslado de la señora Gar-cía Fantauzzi. Esto, pues, la decisión de la Junta de que la recurrida había suministrado información confidencial a la señora Camacho Huertas se basó principalmente en el pe-saje del sobre enviado. Concluyó que tal determinación no se sustentó en evidencia sustancial, sino que la evidencia resultó ser altamente imprecisa y especulativa.(5) A su en-tender no se logró establecer como inferencia razonable el que la recurrida le entregara el informe a la señora Camacho Huertas. A esos efectos, expresó lo siguiente:
La decisión de la Junta de confirmar la decisión de la Direc-tora Administrativa de la O.A.T. se basó, principalmente, en el hecho del pesaje del sobre enviado por la Sra. Colón a la Sra. Camacho. Si bien es cierto que para llegar a la conclusión que hoy revisamos la Junta tomó en consideración situaciones an-teriores en las que, alegadamente, la recurrente había sumi-*576nistrado información confidencial a los empleados, —como, por ejemplo, la ocurrida en el Centro Judicial de Aguadilla— la realidad es que la que tuvo mayor peso fue lo relacionado con el informe de la Sra. Camacho por tratarse de un docu-mento “clasificado como confidencial con instrucciones especí-ficas sobre su manejo”. Pág. 15, resolución recurrida.
La Junta, una vez descartó a la Sra. Colón como la posible remitente del informe a la Sra. Camacho concluyó, por elimi-nación, que fue la recurrente quien lo hizo. Esto se aparta de lo que constituye evidencia sustancial apoyada en el récord administrativo.
Al revisar la desfilada en el caso de autos, de por sí sola, no demuestra de forma convincente que haya sido la recurrente quien le envió el referido informe a la Sra. Camacho. Resolver lo contrario constituye, a todas luces, una especulación. Con-siguientemente, una decisión arbitraria y caprichosa que nos vemos impedidos de sostener. Apéndice de la Petición de Cer-tiorari, págs. 131 y 133.
Así las cosas y tras una moción de reconsideración que fue declarada “no ha lugar”, la O.A.T. recurre ante nos.
II
La Junta de Personal de la Rama Judicial tiene facultad para investigar y revisar las determinaciones tomadas por la autoridad nominadora que afecten a empleados, funcio-narios o personas particulares. Al hacerlo, puede confir-mar, revocar o modificar tales determinaciones. Art. VI del Reglamento de la Junta, 4 L.P.R.A. Ap. XIV. Para cumplir con estas facultades puede, inter alia, citar testigos, cele-brar vistas, aplicar los mecanismos de descubrimiento de prueba y las disposiciones de las Reglas de Evidencia, así como realizar determinaciones de hechos y conclusiones de derecho. Báez v. Dir. Adm. Trib., 150 D.P.R. 351, 354 y 356 (2000). Véase Rivera v. Dir. Adm. Trib., 144 D.P.R. 808, 817 (1998). A su vez, las determinaciones de la Junta son revi-sables por los tribunales y se rigen por un procedimiento similar al de la revisión judicial de decisiones adminis-trativas. Rivera v. Dir. Adm. Trib., supra, pág. 822. Por *577ello, repasemos el derecho aplicable a la revisión de este tipo de determinaciones.
Como norma general los tribunales confieren gran peso y deferencia a las determinaciones de hecho, así como a las interpretaciones del derecho emitidas por la agencia admi-nistrativa encargada de poner en vigor una ley. Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881, 889 (1999). Esto en virtud del conocimiento especializado y la pericia atribuidas a la agencia. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 130 (1998). A esto se le suma la presunción de legalidad y corrección que recae sobre las decisiones administra-tivas. Id. Sin embargo, bajo el manto de la deferencia no podemos avalar situaciones en que la interpretación de la agencia pueda afectar derechos fundamentales, resulte incompatible con el propósito del estatuto interpretado, sea irrazonable, o conduzca a la comisión de injusticias. Padín Medina v. Adm. Sist. Retiro, 171 D.P.R. 950, 962 (2007); Costa, Piovanetti v. Caguas Expressway, supra.
Por lo tanto, son tres los aspectos comprendidos en la revisión judicial: las determinaciones de hecho, las conclu-siones de derecho y la concesión del remedio apropiado por el organismo administrativo. Padín Medina v. Adm. Sist. Retiro, supra, pág. 960; Misión Ind. P.R. v. J.P., supra, pág. 129. A su vez, la revisión se hará según el criterio de razonabilidad. Misión Ind. P.R. v. J.P., supra, pág. 134.
Particularmente sobre las determinaciones de hecho, hemos señalado que la deferencia cede cuando la decisión administrativa no está sostenida por evidencia sustancial en vista de la totalidad de la prueba que obre en el expe-diente administrativo, pues la apreciación arbitraria de la prueba por la agencia, así como el que las determinaciones de hecho están sostenidas por evidencia sustancial, consti-tuyen una cuestión de derecho. Padín Medina v. Adm. Sist. Retiro, supra, pág. 962; Costa, Piovanetti v. Caguas Expressway, supra; Misión Ind. P.R. v. J.P., supra, pág. 131. Es decir, la decisión administrativa debe sostenerse en “aque-*578lia evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión”. Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 687 (1953).
Además, para poder cumplir con nuestro deber de revi-sión:
... las determinaciones de hecho de las agencias administra-tivas deben ser lo suficientemente definidas. De este modo se cumple el propósito de poner a los tribunales en posición de revisar de forma inteligente la decisión del organismo admi-nistrativo y determinar si los hechos probados por la agencia ofrecen una base razonable para su evaluación. Por lo tanto, la decisión de la agencia debe exponer los hechos determinados como probados, incluyendo las inferencias que en última ins-tancia creyó justificadas. Padín Medina v. Adm. Sist. Retiro, supra, págs. 961-962. Véase Misión Ind. P.R. v. J.P., supra. Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, pág. 538.
III
En el caso de autos, no cabe duda de que las determina-ciones de hecho de la Junta nos ponen en posición de revi-sar su decisión de forma inteligente.
La Junta señala que no le dio credibilidad al testimonio de la señora Camacho Huertas particularmente con rela-ción a la forma en que alega tuvo acceso al informe. Por otro lado, sí le mereció credibilidad el que los demás testi-gos expresaran que no le habían entregado el informe a la señora Camacho Huertas. Tales determinaciones de la Junta con relación a la credibilidad de los testigos nos me-recen el mayor respeto, pues no pretendemos menoscabar el peso que le dio a tal evidencia. Sin embargo, nuestra reserva no es con la prueba ante su consideración ni la credibilidad que le mereciera, sino con la inferencia que entendió justificada y razonable.
La Junta está sujeta a seguir, hasta donde sea posible, las disposiciones de las Reglas de Evidencia. Art. XIII del *579Reglamento de la Junta, 4 L.P.R.A. Ap. XIV. Ciertamente, las Reglas de Evidencia autorizan al uso de evidencia indi-recta o circunstancial, es decir, de “aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cual —en unión a otros hechos ya establecidos— puede razonablemente inferirse el hecho en controversia”. Regla 10(H) de Evidencia de 1979 (32 L.RR.A. Ap. IV (ed. 2001)). Tal evidencia es intrínsecamente idéntica a la evidencia directa. Ferrer v. González, 162 D.P.R. 172 (2004). Sin embargo, “puede en algunos casos conducir a un resultado enteramente incorrecto”. Pueblo v. Bonilla, 78 DR.R. 152, 160 (1955), citando a Holland v. U.S., 348 U.S. 121 (1954). Este caso es uno de ellos.
La Junta infirió que la recurrida fue quien facilitó el documento a la señora Camacho Huertas tras considerar que ésta mintió sobre la forma en que tuvo acceso al in-forme ante la falta de franqueo; que la recurrida había remitido previamente dos informes a empleados que había atendido (uno de ellos autorizado por su Supervisora), y por merecerle credibilidad que los demás empleados entre-vistados no enviaron el documento por error. Es tras esta inferencia que concluye que la recurrida violó las disposi-ciones señaladas. Empero, a nuestro entender de la unión de estos hechos no procede tal inferencia. La determina-ción de la Junta no pasa de ser una mera conjetura de la que no se puede razonablemente inferir que la recurrida fue quien entregó el informe a la señora Camacho Huertas. Por el contrario, llevó a cabo un proceso de eliminación que culminó con un resultado irrazonable e injusto, tal y como correctamente determinó el Tribunal de Apelaciones.
IV
Por los argumentos antes expresados, disiento respetuo-samente de la sentencia emitida por el Tribunal y confir-maría la determinación del Tribunal de Apelaciones.

 Apéndice de la Petición de certiorari, pág. 32.


 Cabe señalar que de las determinaciones de hecho de la Junta surge que la recurrida tenía autorización de su supervisora para redactar uno de los dos informes redactados en el 2001. No obstante, el remitente o medio utilizado no fue el correcto, pues en vez de enviarla al empleado, la envió a la Directora del Centro Judicial donde se desempeñaba éste a pesar de incluir información médica personal.


 Petición de certiorari, pág. 13.


 Apéndice de de la Petición de la certiorari, pág. 50.


 Apéndice de la Petición de certiorari, pág. 132.